


110 HR 532 IH: Seniors Offering Quality Child Care

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 532
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Child Care and Development Block Grant Act
		  of 1990 to increase the availability and affordability of quality child care
		  services by creating incentives for older individuals to join the child care
		  workforce, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Seniors Offering Quality Child Care
			 Act of 2007.
		2.FindingsCongress finds the following:
			(1)Approximately
			 13,000,000 infants, toddlers, and preschool children receive child care
			 services outside of their homes for part of or all of the work day.
			(2)Increasing the
			 pool of child care workers is an important means of improving the overall
			 quality and affordability of child care services.
			(3)The Bureau of the
			 Census has determined that the number of people between the ages of 55 and 64
			 will grow by about 17,800,000 between 2000 and 2020. Many of these older
			 individuals are skilled workers, such as health care professionals and
			 teachers, who could offer a significant contribution to the size and quality of
			 the child care workforce.
			(4)We must increase
			 the supply of child care workers by creating incentives for older individuals
			 to enter into the child care workforce in order to decrease the costs to
			 families of accessing affordable child care services.
			3.Activities to
			 improve the quality of the child care servicesSection 658G of the Child Care Development
			 Block Grant Act of 1990 (42 U.S.C. 9858e) is amended to read as follows:
			
				658G.Activities to
				improve the quality of child care servicesA State that receives funds to carry out
				this subchapter for a fiscal year, shall use not less than 6 percent of the
				amount of such funds for activities provided through resource and referral
				services or other means, that are designed to improve the quality of child care
				services for which financial assistance is made available under this
				subchapter. Such activities include—
					(1)programs that
				provide training, education, and other professional development activities to
				enhance the skills of the child care workforce, including training
				opportunities for caregivers in informal care settings;
					(2)developing
				proposals to enhance the quality and quantity of the child care workforce by
				examining methods for increasing the recruitment, retention, and compensation
				of skilled individuals who are 55 years of age or older, as members of the
				child care workforce;
					(3)activities within
				child care settings to enhance early learning for young children, to promote
				early literacy, and to foster school readiness;
					(4)initiatives to
				increase the retention and compensation of child care providers, including
				tiered reimbursement rates for providers that meet quality standards as defined
				by the State; or
					(5)other activities
				deemed by the State to improve the quality of child care services provided in
				such
				State.
					.
		4.Expansion of
			 benefits for the child care workforceSection 658S of the Child Care Development
			 Block Grant Act of 1990 (42 U.S.C. 9858q) is amended to read as follows:
			
				658S.Miscellaneous
					(a)In
				generalNotwithstanding any other law, the value of any child
				care provided or arranged (or any amount received as payment for such care or
				reimbursement for costs incurred for such care) under this subchapter shall not
				be treated as income for purposes of any other Federal or federally assisted
				program that bases eligibility, or the amount of benefits, on need.
					(b)Older
				individualsAllowances, earnings, and payments under this
				subchapter to individuals who are 55 years of age or older shall not be
				considered as income for the purposes determining eligibility for and the
				amount of income transfer and in-kind aid under any Federal or federally
				assisted program based on
				need.
					.
		5.Compensation for
			 child caregiving services of employees of eligible child care providers
			 disregarded for purposes of the Social Security earnings test
			(a)In
			 generalSection 203(f)(3) of the Social Security Act (42 U.S.C.
			 403(f)(3)) is amended by inserting , and in determining an individual’s
			 excess earnings for any taxable year, there shall be excluded any earnings of
			 such individual from employment as a caregiver (as defined in section 658P(1)
			 of the Child Care and Development Block Grant Act of 1990) employed by an
			 eligible child care provider (as defined in section 658P(5)(A) of such
			 Act), before the period at the end of the 1st sentence.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to taxable years ending on or after the date of the enactment of this
			 Act.
			
